COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                  §
                                                                No. 08-21-00107-CV
  IN THE INTEREST OF                              §
                                                                   Appeal from the
  I.M., L.C.M., AND K.I.S.,                       §
                                                                  65th District Court
  MINOR CHILDREN.                                 §
                                                               of El Paso County, Texas
                                                  §
                                                                (TC# 2020DCM2352)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was reversible error

in the judgment. We therefore reverse the judgment of the court below and remand the cause for

new trial, in accordance with this Court’s opinion.

       It has been determined that Appellant is indigent for purposes of appeal; therefore, this

Court makes no other order with respect to the payment of costs on appeal. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 10TH OF SEPTEMBER, 2021.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, J., and Marion, C.J. (Ret.)
Marion, C.J. (Ret.)(Sitting by assignment)